— Appeal by the defendant from a judgment of the County Court, Putnam County (Braatz, J.), rendered November 15, 1989, convicting him of robbery in the first degree, assault in the second degree (two counts), robbery in the second degree, criminal possession of a weapon in the third degree, and unauthorized use of a motor vehicle, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends in his supplemental pro se brief, that the prosecutor improperly cross-examined him about certain statements which he claims he made involuntarily to the Florida police after his right to counsel had attached. The record reveals that the alleged error raised on appeal was not objected to at trial and, consequently, it is not preserved for appellate review (see, CPL 470.05 [2]; People v Watts, 154 AD2d 723). In any event, we note that the prosecutor did not cross-examine the defendant as to the content of the statements, asking the defendant only if he swore to the truth of the statements, after the defendant asserted on direct examination that the statements were false.
A review of the record, including the defendant’s direct examination, does not support his pro se claim that he was deprived of the effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 146-147). Rosenblatt, J. P., Fiber, O’Brien and Ritter, JJ., concur.